DETAILED ACTION
Allowable Subject Matter
Claims 1, and 17-39 are allowed.
In claim 1, in regards to the prior art of record, the claims differ from the prior art of record US 20150241515 A1 and US 20090322340 A1 either singularly or in combination because they fail to anticipate or render obvious “comparing, with the processor, said calculated voltage change value of said power source to threshold values stored in a database; and determining, with the processor, said State of Health of said power source based on said comparison of said calculated voltage change value and said threshold values; wherein at least one of said threshold values is calculated based on at least one of: known to have a good state of health; and a mean voltage drop rate and standard deviation of a second cluster of power sources known to have a bad state of health: wherein the first cluster and the second cluster are determined by a clustering algorithm.” in combination with all other limitations in the claim as claimed and defined by the applicant. 
In claim 28, in regards to the prior art of record, the claims differ from the prior art of record US 20150241515 A1 and US 20090322340 A1 either singularly or in combination because they fail to anticipate or render obvious “comparison of said calculated voltage change value to said one or more threshold values; wherein at least one of said one or more threshold values is calculated based on at least one of: a mean voltage drop rate of a first cluster of power sources known to have a good state of health; wherein the first-cluster off he power sources has a good SoH based on SoH data for the first cluster of the power sources; and a mean voltage drop rate of a second 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (Ghantous; Dania et al. US 20110316548 A1 Method and Circuitry to Calculate the State of Charge of a Battery/Cell; Mizuno; Satoru et al. US 20060181245 A1 Method and apparatus for detecting charged state of secondary battery based on neural network calculation).	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2865                

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
12/22/2021